DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-14 is objected to because of the following informalities:  
Re claim 12:	Please substitute “detachable attachable” in line 6 of claim 12 with –detachable and attachable--.
Re claims 13 and 14:	Please delete “substantially”.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicants use the phrase “wherein the elongate mast is configured to bend to a maximum height that is less than 24 inches, the maximum height being measured with respect to the base portion.”, but the metes and bounds of this language 
Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss et al. (US 8457700).
Re claim 1:	Boss teaches a radio system comprising an elongate mast (figs. 1 and 5); a base portion (BS) attached to a first end of the elongate mast; and a mobile communication antenna device (ANT) serving as a radio housing attached to a second end of the elongate mast, the radio housing comprising a radio and an antenna (col. 5, lines 10-25)(see figs. 1-6; col. 5, line 10-col. 11, line 37).  
Re claim 2:	Wherein the antenna is integral with the radio (fig. 8; col. 5, lines 5-9).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Taylor (US 2005/0122250).
The teachings of Boss have been discussed above.
Although, Boss teaches the antenna module comprising the data transmission cable, he fairly suggest that the data transmission cable is CAT 5.
However, Taylor teaches a radar system comprising an antenna (4’’) comprising a Cat-5 network cable (9’’) to transmit the data (see fig. 3; paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Taylor to the teachings of Boss in order to transmit data. In fact, using CAT 5 cable for transmitting data is well-known in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Petros (US 9484628).
The teachings of Boss have been discussed above.
Although, Boss teaches the antenna module, he fairly suggest that the antenna or radio housing is water-proof.
However, Petros teaches an antenna (30) comprises an antenna enclosure (32) wherein the antenna enclosure is waterproof (see fig. 3; col. 4, lines 25-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Petros to the teachings of Boss in order to protect the components therewithin.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Place (US 9225048).
The teachings of Boss have been discussed above.
Although, Boss teaches the antenna module having the mast, he fairly suggest that the mast comprises an electrically insulating material.  
Place teaches an antenna (12) affixed to a mast (13) wherein the mast comprises an electrically insulating material or fiberglass (see fig. 2; col. 3, lines 4-12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Place to the teachings of Boss in order to prevent the current flow to protect the circuits such as radio and antenna.

Allowable Subject Matter
Claims 14-15 are allowed.
Claims 3, 6, 7, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the particular structure of antenna comprising a trace antenna disposed on a printed circuit board, the data transmission cable has a second end in direct electrical communication with a microcontroller, the microcontroller being disposed proximate the base portion, wherein the elongate mast comprises a plurality of mast sections, wherein a first mast section of the plurality of mast sections includes a female end and a second mast section of the plurality of mast sections includes a male end, the female end of the first mast section being configured to receive at least part of the male end of the second mast section such that first mast section and second mast section are detachable and attachable as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/Primary Examiner, Art Unit 2887